DETAILED ACTION
This office action is in response to amendments filed on 1/5/2022. Claims 1, 4-6,11-14 are amended. Claims 2,3 7-10 are cancelled. The amendments place the application in condition for allowance.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patrick Lai on 2/10/2022.
Claim 14 of the application has been amended as follows: (Currently amended) A non-transitory recording medium having recorded thereon a program for performing a method for recognizing a user speech, the method comprising: 4Docket 3130-3071obtaining a speech signal for the user speech; converting the speech signal into a text using a speech recognition model; measuring a confidence level for the conversion of the converted text; based on the measured confidence level being equal to or greater than a reference value, performing a control operation corresponding to the converted text; and based on the measured confidence level being less than the reference value, obtaining information on a cause of lowering the measured confidence level, extracting a data feature set . 

REASONS FOR ALLOWANCE
The amended claim 1 recites “A non-transitory recording medium having recorded thereon a program for performing a method for recognizing a user speech, the method comprising: obtaining a speech signal for the user speech; converting the speech signal into a text using a speech recognition model; measuring a confidence level for the conversion of the converted text; based on the measured confidence level being equal to or greater than a reference value, performing a control operation corresponding to the converted text; and based on the measured confidence level being less than the reference value, obtaining information on a cause of lowering the measured confidence level, extracting a data feature set including a plurality of first features from the speech signal, determining at least one abnormal feature among the extracted data feature set by determining an abnormal degree for each plurality of first features based on an extent that each feature deviates from a normal range using an abnormal feature determination model, wherein an abnormal feature is determined as the cause of lowering the confidence level, wherein the abnormal feature determination model includes information on threshold ranges for the plurality of first features and rank information on a rank of the corresponding threshold range to each of the plurality of first features, wherein the rank of the corresponding threshold range is determined to be higher as an influence on the confidence level is higher, determining a rank between abnormal features based on the determined abnormal degree for each plurality of first features, generating feedback based on the obtained information, the determined abnormal feature, and the rank between the abnormal features, and providing the feedback for the conversion of the converted text”.  The cited reference Tzirkel is the closest one that teaches the limitation highlighted: determining an abnormal degree for each plurality of first features based on an extent that each feature deviates from a normal range using an abnormal feature determination model (¶ [0085] If, for example, user asks spoken dialogue system 100 to find the closest hotel (e.g.,"where is the closest hotel?") and noise type parameters 306 and/or noise level parameters 304 indicate  high noise levels may occur (e.g., noise_level=high [noise causes lowering of confidence level]), a prompt may be output requesting that user repeat their input. A prompt 508 may, for example, be output asking user to repeat their statement (e.g., "please repeat", "I didn't hear that, please say that again”, or other requests for repetition). If noise type parameters 306 and noise level parameters 304 indicate background noise may be present, a prompt 508 may be output requesting user to repeat their input each time user provides input, when user input is unintelligible, or at other times. Other clarification acts 502 may be used, and ¶ [0086] If, for example, confidence level 504 is below a threshold confidence level 506, dialogue control module 504 may implement clarification acts 502 (e.g., requesting explicit confirmation of user 
The amended independent claims 13 and 15 recite the same limitation and are allowed for the same reason.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Hecht, et al. (US 20190189113 A1) teaches “[0016] The speech system 10 includes a speech recognition engine (ASR) module 32 and a dialog manager module 34. As can be appreciated, the ASR module 32 and the dialog manager module 34 may be implemented as separate systems and/or as a combined system as shown. The ASR module 32 receives and processes speech utterances from the HMI module 14. Some (e.g., based on a confidence threshold) recognized commands from the speech utterance are sent to the dialog manager module 34. The dialog manager module 34 manages an interaction sequence and prompts based on the command. In various embodiments, the speech system 10 may further include a text to speech engine (not shown) that receives and processes text received from the HMI 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATHAR N PASHA whose telephone number is (408)918-7675.  The examiner can normally be reached on Monday-Thursday Alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ATHAR N PASHA/Examiner, Art Unit 2657                                                                                                                                                                                                        





/HUYEN X VO/Primary Examiner, Art Unit 2656